      Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                        MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS
                                        Civil Action No.: 16-md-2724-CMR
PRICING ANTITRUST LITIGATION
                                        HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:

                                        Civil Action No.: 19-cv-2407-CMR
State of Connecticut, et al., v.
Teva Pharmaceuticals USA Inc., et al.




      PLAINTIFFS STATES’ OPPOSITION TO CERTAIN DEFENDANTS’
 MOTION TO DISMISS THE PLAINTIFF STATES’ OCTOBER 31, 2019 AMENDED
 COMPLAINT FOR VIOLATING THE DOCTRINE AGAINST CLAIM-SPLITTING
           Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 2 of 20




                                                   TABLE OF CONTENTS
                                                                                                                                           Page
INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
          I.         The States’ Second Action Does Not Improperly Split Claims. . . . . . . . . . . . . . . . 4

                     A.    The “Overarching Conspiracy” Discussed In The States’ First And Second
                     Complaints Is Not A Standalone Claim. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                     B.     The Second Action Involves New And Different Drugs, And Combinations
                     Of Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

                     C.    The Factual Allegations In The First Complaint Are Distinct From The
                     Second Complaint. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8

          II.     The Court Should Deny Defendants’ Motion To Dismiss The Second Complaint In
          Its Entirety Or, At Most, Dismiss Only Overlapping “Overarching Conspiracy” Allegations
          In The Second Complaint. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                     A.    The Court Should Reject Defendants’ Motion To Dismiss Because The
                     Claim-Splitting Doctrine Does Not Apply To The States’ Actions. . . . . . . . . . . . 12

                                1.     Plaintiffs May Bring Separate Actions For Different Claims, And
                                The States Chose To Do So. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12

                                2.     The Defendants and The Court Knew That The States Would Bring
                                Additional Actions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13

                                3.     The Defendants Would Not Be Prejudiced By Maintaining Both
                                Actions Given The MDL Context. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14

                     B.     At Most, The Court Should Dismiss Only The “Overarching Conspiracy”
                     Allegations In The Second Complaint That Overlap With The First Complaint. . 15

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16




                                                                       i
           Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 3 of 20




                                                TABLE OF AUTHORITIES


                                                                                                                                  Page(s)

Cases

Edward Wisner Donation v. BP Expl. & Prod. (In re Oil Spill),
No. 14–cv–1525, 2014 U.S. Dist. LEXIS 132567 (E.D. La. Sept. 5, 2014) ......................... 14, 15

Horia v. Nationwide Credit & Collection, Inc.,
944 F.3d 970 (7th Cir. 2019) ......................................................................................................... 9

In re Generic Pharm. Pricing Antitrust Litig.,
394 F. Supp. 3d 509 (E.D. Pa. 2019) …………………………………………………………... 15

Lawlor v. Nat’l Screen Serv. Corp.,
349 U.S. 322 (1955) ................................................................................................................... 4, 7

Live Face on Web, LLC v. Cremation Soc’y of Ill., Inc.,
No. 18–cv–1718, 2019 WL 398938 (E.D. Pa. Jan. 31, 2019) ............................................. 4, 7, 13

Nat’l R.R. Passenger Corp. v. Morgan,
536 U.S. 101 (2002) ....................................................................................................................... 9

Prewitt v. Walgreens Co.,
No. 12-6967, 2013 WL 6284166 (E.D. Pa. Dec. 2, 2013) ................................................. 4, 14, 15

Stark v. Starr,
94 U.S. 477 (1876) ......................................................................................................................... 1

Walton v. Eaton Corp.,
563 F.2d 66 (3d Cir. 1977) ............................................................................................................. 4


Other Authorities

FED. R. CIV. P. 18(a) ..................................................................................................................... 12

FED. R. EVID. 404(b)(2) .................................................................................................................. 7

RESTATEMENT (SECOND) OF JUDGMENTS § 24 ............................................................................. 13




                                                                      ii
         Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 4 of 20




                                              INTRODUCTION

        The claims in the States’ Heritage Complaint1 and Teva Complaint2 do not overlap. They

are fundamentally different, and the lines between them are clear. Although both have similar

allegations relating to the existence of an “overarching conspiracy,” each Complaint asserts – and

is expressly limited to – price fixing and/or market allocation claims with respect to a specific set

of different drugs and time periods. The States do not seek to hold the Defendants in the Teva

Complaint liable for damages relating to any drugs identified in the Heritage Complaint, or vice

versa. The Heritage Complaint seeks to hold certain Defendants liable for damages relating to 15

specific drugs. The Teva Complaint, on the other hand, seeks to hold a different combination of

Defendants liable for damages relating to up to 114 different drugs. At most, Defendants might

be able to say that the States are “evidence splitting” because some facts relating to the existence

of an “overarching conspiracy” may overlap – but that does not amount to “claim-splitting” and is

no reason to grant a Motion to Dismiss.

        It is well-settled that a claimant may recover for each claim against a defendant. While

“[i]t is undoubtedly a settled principle that a party seeking to enforce a claim . . . must present to

the court . . . all the grounds upon which he expects a judgment in his favor,” the Supreme Court

recognized that “this principle does not require distinct causes of action, – that is to say, distinct

matters, – each of which would authorize by itself independent relief, to be presented in a single

suit, though they exist[ed] at the same time and might be considered together.” Stark v. Starr, 94

U.S. 477, 485 (1876). The States have acted in accordance with this basic legal principle by filing

actions that assert distinct claims.


1
  See State of Connecticut, et al. v. Aurobindo Pharma USA, Inc., et al., No. 2:17–cv–03768 (E.D. Pa.) (ECF Nos. 14,
15) (hereafter “Heritage Complaint,” “First Complaint,” or “First Action”).
2
  See State of Connecticut, et al. v. Teva Pharmaceuticals USA, Inc., et al., No. 2:19–cv–02407 (E.D. Pa.) (ECF No.
106) (hereafter “Teva Complaint,” “Second Complaint,” or “Second Action”).

                                                         1
        Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 5 of 20




        Defendants, on the other hand, seem to fundamentally misunderstand the States’ legal

actions and claims therein, given Defendants’ improper invocation of the claim-splitting doctrine

in their Motion to Dismiss. The States’ First and Second Actions not only involve different claims,

parties, drugs and factual allegations, but Defendants also ignore other important realities of this

litigation, including their own awareness – from the time that the First Complaint was filed – that

the States would bring additional actions. Defendants now howl an array of spurious accusations

in attempting to convince the Court to dismiss (in its entirety) the Second Action. As Marcus

Tullius Cicero once quipped, “When you have no basis for an argument, abuse the plaintiff.” The

Court must not allow Defendants’ protestations to cloud the facts and proper application of legal

principles in this matter.

        The Defendants’ Motion to Dismiss should be denied.

                                        BACKGROUND

        On December 15, 2016, the States filed a two-drug complaint, related to doxycycline

hyclate delayed release and glyburide, in the District of Connecticut. See State of Connecticut, et

al. v. Aurobindo Pharma USA, Inc., et al., No. 3:16−cv−02056 (D. Conn.) (ECF No. 1). The case

was transferred to MDL 2724 in August 2017. See State of Connecticut, et al. v. Aurobindo

Pharma USA, Inc., et al., No. 3:16−cv−02056 (D. Conn.) (ECF No. 343). The States then made a

motion to expand that complaint to include all the drugs on which defendant Heritage

Pharmaceuticals, Inc. (“Heritage”) allegedly colluded, and the complaint was amended to include

15 total drugs and an “overarching conspiracy” as the framework in which the collusion on those

drugs occurred. See State of Connecticut, et al. v. Aurobindo Pharma USA, Inc., et al., No. 2:17–

cv–03768 (E.D. Pa.)_(ECF Nos. 14, 15). The States made clear that “[this] Complaint describes

conspiracies regarding the sale of specific drugs, and how these specific conspiracies are also



                                                 2
          Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 6 of 20




part of the larger overarching conspiracy. The Plaintiff States continue to investigate additional

conspiracies, involving these and other generic manufacturers, regarding the sale of other drugs

not identified in this Complaint, and will likely bring additional actions based on those

conspiracies at the appropriate time in the future.” First Complaint ¶ 3 (emphasis added).

          The States thus went into court, asserted specific claims about conspiracies related to the

Heritage drugs in the context of a broader “overarching conspiracy” framework, and noted ongoing

investigations into other conspiracies. Though Defendants made a motion alleging the States were

improperly using investigatory authority to gather discovery in the litigation, see In re Generic

Pharm. Pricing Antitrust Litig., No. 2:16–md–02724 (E.D. Pa.) (ECF No. 593), the Court stated it

“[would] not prevent the [States] from continuing to investigate pursuant to the authority granted

them under the relevant state laws, particularly with regard to the possibility of claims

concerning additional drugs and additional parties.” Order (ECF No. 758) at 10 (emphasis

added).

          While continuing to investigate additional conspiracies, new claims regarding the sale of

different drugs indeed arose. The States therefore filed a second action that asserted these new

claims and provided a more expansive description of how the “overarching conspiracy” framework

was applied throughout the industry. As with the First Complaint, the Second Complaint was filed

in the District of Connecticut, transferred, and amended. Much like how the First Complaint

focused on particular conduct by Heritage within the “overarching conspiracy” context, the Second

Complaint describes collusion by Teva and other Defendants related to specific drugs as

implemented through the broader “overarching conspiracy” across the industry. See State of




                                                   3
         Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 7 of 20




Connecticut, et al. v. Teva Pharmaceuticals USA, Inc., et al., No. 2:19–cv–02407 (E.D. Pa.) (ECF

No. 106).3

                                                  ARGUMENT

I.       The States’ Second Action Does Not Improperly Split Claims.

         Defendants correctly note that claim-splitting is recognized as a “rule against duplicative

litigation,” see Prewitt v. Walgreens Co., No. 12–cv–6967, 2013 WL 6284166, at *5 (E.D. Pa.

Dec. 2, 2013) (citation omitted), and plaintiffs have “no right to maintain two separate actions

involving the same subject matter at the same time in the same court and against the same

defendant.” Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977) (citations omitted).

Defendants incorrectly apply these principles to the States’ First and Second Actions. The States

do not dispute that both actions refer to an “overarching conspiracy” in the industry. But, as the

Supreme Court determined over sixty-five years ago in a res judicata analysis: “That both suits

involved ‘essentially the same course of wrongful conduct’ is not decisive. Such a course of

conduct . . . may frequently give rise to more than a single cause of action,” particularly where

different violations, defendants, and facts are involved. Lawlor v. Nat’l Screen Serv. Corp., 349

U.S. 322, 327-30 (1955) (emphasis added). The States’ First and Second Actions have asserted

distinct claims relating to different drugs, against different combinations of defendants, and

“Defendants brush over the factual differences in each case.” See Live Face on Web, LLC v.

Cremation Soc’y of Ill., Inc., No. 18–cv–1718, 2019 WL 398938, at *6 (E.D. Pa. Jan. 31, 2019).

“Taken together,” this Court should “not [be] persuaded that the claims in the two cases involve




3
  Though not at issue here, it is worth noting, given note 1 in Defendants’ memorandum in support of the motion to
dismiss, that, as with the First Complaint, the Second Action clearly stated the States “continue to investigate
additional conspiracies” and “will likely bring additional actions based on those conspiracies . . . .” Second Complaint
¶ 7. It therefore should, again, have come as no surprise to Defendants when the States filed another complaint in
June 2020.

                                                           4
        Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 8 of 20




the same subject matter,” and “[t]hus . . . not find that [the States’ second] case is barred by the

doctrine against claim splitting.” Id. (quotation marks and citation omitted).

               A.    The “Overarching Conspiracy” Discussed In The States’ First And
               Second Complaints Is Not A Standalone Claim.

       A grave misconception of the “overarching conspiracy” appears to be at the heart of

Defendants’ confusion over the distinct claims in the States’ First and Second Actions. The States

find this puzzling, given that Defendants cite portions of the Complaints which explain the

“overarching conspiracy,” how it is applied by industry participants, and how the specific claims

arise out of it. For example, the fifth page of Defendants’ memorandum quotes the following from

the First Complaint:

               Defendants here understood and acted upon an underlying code of
               conduct that is widespread in the generics industry: an expectation
               that any time a company is entering a particular generic drug market,
               it can contact its competitors and allocate the market according to a
               generally agreed-upon standard of “fair share” in order to avoid
               competing and keep prices high. . . . [T]his background
               understanding remains constant and is an important component
               of the Defendants’ ability to reach agreements for specific drugs.

First Complaint ¶ 14 (emphasis added).

       As is clear from that text, the “overarching conspiracy” is not the claim. Rather, it is an

underlying understanding upon which Defendants acted in relation to particular instances for

different drugs. The “overarching conspiracy” makes up the contours of the industry’s conduct,

and the separate claims arose when Defendants used that framework to collude on specific drugs.

       In and of itself, the “overarching conspiracy” does not spring into action, as it has not been

brought as its own standalone claim. Using pure logic, it only makes sense when that background

understanding is applied to Defendants’ specific acts. The “overarching conspiracy” is a tool

among industry participants, and the States’ First and Second Actions detail the collusion and how



                                                 5
         Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 9 of 20




the Defendants took advantage of this tool in the Complaints. Indeed, Defendants’ memorandum

again cites, on the seventh page, parts of the Complaints that explain this basic theory:

                 The overarching conspiracy was effectuated by a series of
                 conspiracies that affected and continue to affect the market for a
                 number of generic drugs identified in this [] Complaint. . . . The
                 Complaint describes conspiracies regarding the sale of specific
                 drugs, and how these specific conspiracies are also part of the larger
                 overarching conspiracy.”

First Complaint ¶¶ 2-3; see also Second Complaint ¶¶ 6-7 (emphasis added).

        The States have alleged that the “overarching conspiracy” framework is applied by the

manufacturers to specific drugs, and it is the application of that framework to those drugs that

comprises the distinct claims in the States’ First and Second Actions. For example, in the States’

First Action, Defendant Teva is alleged to have colluded with Heritage and others with regard to

7 different drugs (Acetazolamide (Count 9), Glipizide-Metformin (Count 11), Glyburide (Count

12), Glyburide-Metformin (Count 13), Leflunomide (Count 14), Nystatin (Count 15), and

Theophylline (Count 17)). The States also seek to hold Teva jointly and severally liable with

regard to 8 additional drugs under the principles of the “overarching conspiracy.” (See Counts 1-

8, 10, 16, and 18). In the States’ Second Action, however, the States seek to hold Teva responsible

for conduct relating to 114 entirely different drugs, involving different combinations of

defendants.4 While the bones of the Complaints may have similarities, the meat of the First and

Second Actions – the claims – are not the same.

        Defendants’ argument that the States’ Teva Complaint incorporates and refers to the

Heritage Complaint (and therefore must be asserting the same claims) is simply a red herring.

Although the Teva Complaint does incorporate the allegations from the Heritage Complaint to



4
 This same analysis can be applied with equal force to any of the defendants in the States’ First and Second Actions.
None face duplicative exposure.

                                                         6
        Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 10 of 20




provide context regarding Teva’s motivation for communicating with numerous competitors prior

to its April 4, 2014 price increase, and to show that Teva’s ranking of “Quality Competitors” was

equivalent to a list of which competitors Teva had the strongest collusive agreements with, see,

e.g., Teva Complaint ¶¶ 935-937,5 that Complaint also makes clear that “Heritage is not named as

a defendant in this Complaint, and the Plaintiff States do not seek relief relating to Nystatin or

Theophylline [the drugs at issue in the Heritage Complaint] herein. . . .” Teva Complaint ¶ 740

n.5. Instead, the Teva Complaint makes clear that “the collusive relationship between Heritage

and Teva is part of a larger pattern of conduct involving Teva and provides further support for the

allegations herein.” Id. (emphasis added). As stated above, this “larger pattern of conduct” can

give rise to multiple different causes of action and different complaints. See Lawlor, 349 U.S. at

327-30.

         B.     The Second Action Involves New And Different Drugs, And Combinations Of
         Parties.

         Defendants argue it is problematic that the States’ two Complaints include common parties.

In doing so, Defendants ignore recent Eastern District of Pennsylvania case law where the court

found the claim-splitting doctrine did not bar two ongoing lawsuits against “several of the same

defendants.” Live Face on Web, 2019 WL 398938, at *6.

         Moreover, Defendants disregard the extent to which the States’ First and Second Actions

involve different parties. While there is some overlap, the two Complaints do not name the same

set of defendants. Listed below are the defendants in the First and Second Actions. The Second

Action names twenty-five new defendants, and it does not include eight defendants named in the




5
  Federal Rule of Evidence 404(b) contemplates that such evidence would be admissible for “proving motive,
opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” See FED. R. EVID.
404(b)(2).

                                                           7
          Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 11 of 20




First Complaint. New defendants in the Second Action are in red, and defendants not included in

the Second Action are stricken.

          ▪   Defendants in the First Action: Actavis Holdco, U.S., Inc.; Actavis Pharma, Inc.;
              Ascend Laboratories, LLC; Apotex Corp.; Aurobindo Pharma USA, Inc.; Citron
              Pharma, LLC; Dr. Reddy’s Laboratories, Inc.; Emcure Pharmaceuticals, Ltd.;
              Glenmark Pharmaceuticals, Inc.; Heritage Pharmaceuticals, Inc.; Lannett Company,
              Inc.; Rajiv Malik; Mayne Pharma Inc.; Satish Mehta; Mylan Pharmaceuticals, Inc.;
              Par Pharmaceutical Companies, Inc.; Sandoz, Inc.; Sun Pharmaceutical Industries,
              Inc.; Teva Pharmaceuticals USA, Inc.; and Zydus Pharmaceuticals (USA), Inc.

          ▪   Defendants in the Second Action: Actavis Holdco, U.S., Inc.; Actavis Pharma, Inc.;
              Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC; Ascend Laboratories,
              LLC; Apotex Corp.; Ara Aprahamian; Aurobindo Pharma USA, Inc.; David Berthold;
              Breckenridge Pharmaceutical, Inc.; James (Jim) Brown; Citron Pharma, LLC; Maureen
              Cavanaugh; Tracy Sullivan Divalerio; Dr. Reddy’s Laboratories, Inc.; Emcure
              Pharmaceuticals, Ltd.; Marc Falkin; Glenmark Pharmaceuticals, Inc.; James (Jim)
              Grauso; Kevin Green; Greenstone LLC; Robin Hatosy; Heritage Pharmaceuticals, Inc.;
              Armando Kellum; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Rajiv Malik;
              Mayne Pharma Inc.; Satish Mehta; Mylan Pharmaceuticals, Inc.; Jill Nailor; James
              (Jim) Nesta; Par Pharmaceutical Companies, Inc.; Nisha Patel; Pfizer, Inc.; Konstantin
              Ostaficiuk; David Rekenthaler; Richard (Rick) Rogerson; Sandoz, Inc.; Sun
              Pharmaceutical Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teva
              Pharmaceuticals USA, Inc.; Upsher-Smith Laboratories, LLC; Wockhardt USA LLC;
              and Zydus Pharmaceuticals (USA), Inc.

          The States did not have to bring all their claims against the defendants in one action,

because they are distinct claims. The States have separate causes of action against the defendants

named in each lawsuit. Coupling the different claims, based on different drugs, with the different

defendants in each action further illustrates that the States’ Second Action did not improperly split

claims.

          C.    The Factual Allegations In The First Complaint Are Distinct From The
          Second Complaint.

          Defendants’ argument that the factual allegations in the First and Second Actions are all

simply part of a single cause of action and had to be included in one complaint flies in the face of

reality. On any common-sense understanding, the States brought separate actions because the

                                                  8
        Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 12 of 20




States had different claims, which are directly supported by the distinct factual allegations asserted

in the two Complaints.

        Most obvious to the separate claims, or “transactions,” in the States’ separate Complaints

is that the specific products and related allegations in the two Complaints do not overlap.6 As

discussed in this memorandum, the “overarching conspiracy” framework is merely the tool that

allowed the many single-drug conspiracies to transpire, and the two Complaints assert distinct

claims related to the different drugs. Like the Supreme Court held in Nat’l R.R. Passenger Corp.

v. Morgan, 536 U.S. 101 (2002), an employment discrimination case involving the statute of

limitations, “each discrete discriminatory act produces one claim[,]” and “[d]iscrete and

independently wrongful acts produce different claims, even if the same wrongdoer commits both

offenses and the second wrong is similar to the first.” Horia v. Nationwide Credit & Collection,

Inc., 944 F.3d 970, 974 (7th Cir. 2019). Morgan has been applied in the claim preclusion context,

including in a recent case where the appellate court reversed a dismissal by the trial court which

had ruled that a plaintiff’s second case “split his claims impermissibly.” Id. at 973-74 (“Likewise

with discrete violations of § 1692e(8). Each time a debt collector fails to give a credit agency the

required notice for a debt is a stand-alone wrong. Disputes that have an independent existence

may be litigated separately. Joinder in federal practice is permissive, . . . not mandatory.” Id. at

974 (emphasis added).

        The unique factual allegations and claims in the States’ separate actions are evident from

the beginning of the Complaints. Defendants need only to look at the first few paragraphs of both

documents to see these distinctions. For example, while the First Complaint starts by referencing


6
  Fifteen generic drugs are identified the First Action (acetazolamide, doxycycline hyclate delayed release,
doxycycline monohydrate, fosinopril-HCTZ, glipizide-metformin, glyburide, glyburide-metformin, leflunomide,
meprobamate, nimodipine, nystatin, paromomycin, theophylline, verapamil, and zoledronic acid). The Second Action
accounts for more than 100 different generic drugs, with specific allegations related to these drugs.

                                                       9
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 13 of 20




the 15 separate drug conspiracies that emerged from the “overarching conspiracy,” the Second

Complaint begins with a discussion about how Teva and its co-conspirators participated in similar

conduct but “to the next level” with 100+ different drugs. See First Complaint ¶¶ 1-2; Second

Complaint ¶¶ 1-6. The factual allegations in the First and Second Complaints center on different

drugs and companies and different instances, or “claims,” related to same general course of

wrongful conduct, and the precedent is clear that the States had every right to bring these separate

claims in separate actions.

       The distinct claims in the First and Second Actions are further apparent in the different

evidence, details, and allegations detailed throughout the remainder of the two Complaints. The

First Action, for example, focuses in large part on an incident in the spring and summer of 2014

when Heritage sought to increase prices on a specific list of products. Heritage senior executives

held a discussion with sales executives, and the company then set forth on a campaign to

communicate and reach agreement with its competitors on as many of those drugs as possible.

First Complaint ¶¶ 268-453. The Complaint identifies a wealth of direct evidence establishing

agreements between Heritage and its competitors, including statements and admissions by

Heritage employees that they had colluded with numerous competitors and confirmed that those

competitors had “similar like minding on the pricing strategies we discussed,” see, e.g., First

Complaint ¶ 287, as well as text message communications directly between Heritage employees

and competitors stating things such as: “We are raising the price [of Glyburide] right now – just

letting you know. Teva says they will follow. . . . Aurobindo agrees too,” with a response from

the competitor that “we are def[initely] in to raise pricing,” see id. at ¶ 347; and a Heritage

employee telling a different competitor that Actavis is “on board with” a price increase relating to

the drugs Glyburide/Metformin and Verapamil. See id. at ¶ 378. To demonstrate that the



                                                10
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 14 of 20




agreements relating to the price increases were part of a larger understanding or course of conduct

in the industry, the First Complaint also describes a series of market allocation agreements

involving Heritage and various competitors, relating to 4 different drugs, that were designed to

maintain market share and avoid price erosion in the context of a common understanding among

the Defendants in that case. Id. at ¶¶ 115-148 (Nimodipine), 149-164 (Zoledronic Acid), 165-179

(Meprobamate), 180-242 (Doxy DR). The “common understanding” prevalent in the industry was

described by one of Heritage’s competitors as follows: “If they [Dr. Reddy’s] are first and others

come out after, he deserves 60%. If he launches with others on day [one], he considers fair share

2-50%, 3-33%, 4-25% etc.” Id. at 153.

       The Second Complaint, in contrast, tells a completely different story about Teva – a much

larger company with a larger catalogue of products. As of early 2013, Teva’s generic drug business

was struggling and the company was looking for new ways to increase its profitability. See Second

Complaint ¶¶ 565-566. One thing Teva did was hire a new employee, individual Defendant Nisha

Patel, who – due to her prior work in the industry for a large wholesaler – had contacts with nearly

every major competitor of Teva. Teva hired Defendant Patel to identify potential generic drugs

for which Teva could raise prices, and then utilize her relationships to effectuate price increases.

Patel immediately began communicating with competitors to secure agreements to lead and follow

each other’s price increases. Id. at ¶¶ 567-577. Patel also codified the strength of Teva’s

agreements with various competitors into what she referred to as a “Quality of Competition”

ranking, where the competitors with which Teva had the strongest agreements to lead and follow

each other’s price increases received the highest rankings, and the competitors’ rankings were

directly affected by the success of their collusion with Teva. See, e.g., id. at ¶¶ 578-601, 915-972.

Over the course of the ensuing months and years, Teva successfully raised prices on nearly 100



                                                 11
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 15 of 20




different drugs. The Second Complaint describes in great detail the way that Teva systematically

communicated with its competitors as it was identifying candidates for price increases and then

again at or around the time of price increases, resulting in significant, often multi-drug price

increase events on July 3, 2013, July 19, 2013, August 9, 2013, March 7, 2014, April 4, 2014,

April 15, 2014, July 1, 2014, August 28, 2014, and January 28, 2015. Id. at ¶¶ 536-914. The

allegations in the Second Complaint are supported and corroborated by a number of cooperating

witnesses who were directly involved in the collusive conduct. Id. at ¶ 68.

       Like the First Complaint, in order to demonstrate that the agreements relating to the price

increases were part of a larger understanding or course of conduct in the industry, the Second

Complaint describes a series of market allocation agreements involving Teva and various

competitors, relating to more than 40 different drugs, involving different combinations of

competitors and different time periods, that were designed to maintain market share and avoid

price erosion in the context of a common understanding among the Defendants in that case. Id. at

¶¶ 166-535. As stated above, the claims in the Second Complaint do not relate to any of the drugs

specifically identified in the First Complaint, and none of the Defendants in either case are at risk

of duplicative judgments.

II.    The Court Should Deny Defendants’ Motion To Dismiss The Second Complaint In
Its Entirety Or, At Most, Dismiss Only Overlapping “Overarching Conspiracy” Allegations
In The Second Complaint.

       A.      The Court Should Reject Defendants’ Motion To Dismiss Because The Claim-
       Splitting Doctrine Does Not Apply To The States’ Actions.

               1.     Plaintiffs May Bring Separate Actions For Different Claims, And The
               States Chose To Do So.

       Rule 18 of the Federal Rules of Civil Procedure (on “Joinder of Claims”) states: “A party

asserting a claim, counterclaim, crossclaim, or third-party claim may join, as independent or

alternative claims, as many claims as it has against an opposing party.” FED. R. CIV. P. 18(a).

                                                 12
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 16 of 20




While plaintiffs are “under some compulsion not to split a claim,” it is well-understood that

“[t]here is no like compulsion on a plaintiff who has a number of claims against a defendant to

join them in a single action; he may join them if he wishes, but he is not obliged to do so . . .

Joinder of multiple claims is permissive, not compulsory.”          RESTATEMENT (SECOND)        OF

JUDGMENTS § 24(h) (1982). The States’ First and Second Actions are neither duplicative litigation,

nor a means of duplicative recovery, against Defendants.

       Live Face on Web provides a useful recent example of this Court rejecting claim-splitting

arguments similar to those made by Defendants and following the basic principle that a plaintiff

may file separate actions for distinct claims. See Live Face, 2019 WL 398938, at *6. As in Live

Face, the States’ First and Second Actions are being litigated against some of the same defendants,

and the factual differences in each of the States’ cases demonstrate how the claims are distinct.

When such circumstances are present, the second case does not warrant dismissal under the claim-

splitting doctrine. Id.

               2.     The Defendants And The Court Knew That The States Would Bring
               Additional Actions.

       Not only are the claims distinct, the Defendants and the Court were aware that the States

would bring additional actions. The First Complaint expressly stated the States were continuing

to investigate additional conspiracies and would file additional actions, putting both Defendants

and the Court on notice. See First Complaint ¶ 3. And this Court held that it would not prevent

the States from continuing to investigate, “particularly with regard to the possibility of claims

concerning additional drugs and additional parties.” Order, In re Generic Pharm. Pricing Antitrust

Litig., No. 2:16–md–02724 (E.D. Pa.) (ECF No. 758) at 10. Indeed, the Second Complaint was

filed after additional information was uncovered and the States discovered new claims. Despite

Defendants’ accusations that the States filed the Second Complaint as some sort of tactic to extend


                                                13
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 17 of 20




procedural rights or to avoid amending the First Complaint, the facts prove otherwise. The States

were upfront with both Defendants and the Court from the start that investigations were ongoing

and new complaints would come out. That is precisely what happened.

                3.    The Defendants Would Not Be Prejudiced By Maintaining Both
                Actions Given The MDL Context.

        A foundational policy motivating the rule against claim-splitting is judicial economy by

“protecting defendants” from duplicative litigation. See Prewitt, 2013 WL 6284166, at *5. In the

multi-district litigation (MDL) context, separate actions that may overlap do not implicate the

concerns underlying the claim-splitting doctrine, as the MDL court has the tools to manage such

claims. See Edward Wisner Donation v. BP Expl. & Prod. (In re Oil Spill), No. 14–cv–1525, 2014

U.S. Dist. LEXIS 132567, at *14 (E.D. La. Sept. 5, 2014).

        In Edward Wisner Donation v. BP Exploration, a landowner filed two separate lawsuits

related to the BP Deepwater Horizon oil spill. See id. at *5-*6. The landowner’s first lawsuit was

similar to others within the MDL, alleging federal violations based on the oil spill. Id. at *6. The

landowner’s second lawsuit dealt with contractual violations that arose from BP’s cleanup

operations on the landowner’s land. Id. The court held that, even though both claims “can be

generically described as ‘arising out of’ the oil spill, this does not establish that [the plaintiff] has

improperly split its claims,” and permitted both causes of action to continue separately. Id. at *13-

*14. The court found that “the two actions are not based on the same facts, do not involve the

same subject matter and do not assert the same cause of action[,]” and concluded that “[t]he claim-

splitting rule does not require dismissal of the instant action.”          Id. at *14.   Despite those

conclusions, the court separately barred application of the claim-splitting rule and explained:

                To the extent that some facts underlying plaintiff’s separate
                complaints may overlap, . . . case management devices remain
                available to the court and the parties to manage [the plantiff’s]
                various claims. The risks of “duplication, rulings that may trench

                                                   14
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 18 of 20




                upon the authority of sister courts, and piecemeal resolution of
                issues that call for a uniform result,” which the rule against claim-
                splitting operates to prevent, are not implicated here.

Id. at *14-*15 (citation omitted).

       In Wisner, the court did not apply the claim-splitting rule because, even though it concluded

the two claims arose from dissimilar facts, the court had tools available to protect against the risks

posed by the claim-splitting rule. Here, and as stated above, the States’ Complaints also arise from

unique facts and present distinct claims. And, much like in Wisner, the States’ First and Second

Actions are pending in the same court, before the same judge, and also in the MDL context. All

these facts would protect the Defendants from the risks and concerns underlying the claim-splitting

doctrine. Thus, the Court should find that the claim-splitting doctrine is inapplicable, and the

States’ separate actions should be maintained.

       B.     At Most, The Court Should Dismiss Only The “Overarching Conspiracy”
       Allegations In The Second Complaint That Overlap With The First Complaint.

       As stated above, proceeding with the First and Second Actions as they stand is appropriate,

but if the Court disagrees, it should only dismiss “overarching conspiracy” allegations in the

Second Complaint that overlap with the First Complaint. Since the rule against claim-splitting is

a “rule against duplicative litigation,” see Prewitt, 2013 WL 6284166, at *5, Defendants’ request

that this Court dismiss the States’ Teva Complaint in its entirety would be inappropriate under any

circumstance.

       As acknowledged by Defendants, this Court previously denied their motion to dismiss the

claims based on an overarching conspiracy theory from the States’ First Complaint. See In re

Generic Pharm. Pricing Antitrust Litig., 394 F. Supp. 3d 509, 533 (E.D. Pa. 2019). As detailed in

this memorandum, while the individual drug conspiracies alleged in the States’ Second Action

occurred within the same general “overarching conspiracy” framework as the First Action, the


                                                 15
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 19 of 20




Second Action involves entirely new claims related to different pharmaceuticals and none of the

Defendants are at risk of duplicative judgments or liability. While the States thus view the First

and Second Actions as entirely separate, under any reading of the two Complaints, the

“overarching conspiracy” allegations are the only elements that even remotely overlap. If the

Court is inclined to grant the Defendants’ Motion to Dismiss at all, it should grant it only as to

overlapping “overarching conspiracy” allegations in the Teva Complaint – not the remaining 114

individual drug conspiracies which do not overlap with the Heritage Complaint at all.

                                           CONCLUSION

       For the foregoing reasons, the Court should deny the Defendants’ motion to dismiss the

States’ Second Complaint in its entirety or, alternatively, only dismiss “overarching conspiracy”

allegations in the Second Complaint which overlap with the First Complaint.

                                                            Respectfully submitted,

STATE OF CONNECTICUT                                        STATE OF FLORIDA
WILLIAM TONG                                                ASHLEY MOODY
ATTORNEY GENERAL                                            ATTORNEY GENERAL

By:    /s/ W. Joseph Nielsen                        By:     /s/ Timothy M. Fraser
       Assistant Attorney General                           Lizabeth A. Brady
       55 Elm Street                                        Interim Co-Director, Antitrust Division
       P.O. Box 120
       Hartford, CT 06141                                   Timothy M. Fraser
       Tel: (860) 808-5040                                  Senior Assistant Attorney General

Liaison Counsel for the Plaintiff States                    Nicole A. Sarrine
                                                            Assistant Attorney General

                                                            PL-01 The Capitol
                                                            Tallahassee, FL 32399
                                                            Tel: (850) 414-3300




                                               16
       Case 2:19-cv-02407-CMR Document 206 Filed 01/15/21 Page 20 of 20




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of January, 2021, I caused Plaintiff States’ Opposition

to Certain Defendants’ Motion to Dismiss the Plaintiff States’ October 31, 2019 Amended

Complaint for Violating the Doctrine Against Claim-Splitting to be filed with the Clerk of Court

of the United States District Court for the Eastern District of Pennsylvania using the ECF system

which will serve a copy on all interested parties registered for electronic filing, and is available for

viewing and downloading from the ECF system.

                                                                /s/ Timothy M. Fraser
                                                                Timothy M. Fraser
                                                                Senior Assistant Attorney General
